Case 8:18-cv-00728-TPB-TGW Document 142 Filed 12/02/19 Page 1 of 2 PageID 2249




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  ROBERTA BURKE,

         Plaintiff,
  v.
                                                    CASE NO.: 8:18-cv-728-T-17TGW
  CREDIT ONE BANK, N.A., and FIRST
  CONTACT, LLC,

        Defendants.
  _________________________________             /

                           NOTICE OF PENDING SETTLEMENT

        Plaintiff, ROBERTA BURKE, by and through her undersigned counsel, hereby submits
 this Notice of Pending Settlement and states that Plaintiff, ROBERTA BURKE, and Defendants,
 CREDIT ONE BANK, N.A., and FIRST CONTACT, LLC, have reached a settlement with regard
 to this case and are presently drafting, finalizing, and executing the settlement and dismissal
 documents. Upon execution of same, the parties will file the appropriate dismissal documents with
 the Court.
                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on December 2, 2019 I electronically filed the foregoing with
 the Clerk of the Court by using the CM/ECF system, who will send a notice of electronic filing to
 all counsel of record.
                                             Respectfully submitted,

                                             /s/ William “Billy” Peerce Howard
                                             William “Billy” Peerce Howard, Esq.
                                             Florida Bar No. 0103330
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Boulevard
                                             Tampa, FL 33629
                                             Telephone: (813) 500-1500
                                             Facsimile: (813) 435-2369
                                             Billy@TheConsumerProtectionFirm.com


                                             Keith J. Keogh, Esquire
Case 8:18-cv-00728-TPB-TGW Document 142 Filed 12/02/19 Page 2 of 2 PageID 2250




                                    Florida Bar No. 0126335
                                    KEOGH LAW, LTD
                                    55 W. Monroe St, Suite 3390
                                    Chicago, IL 60603
                                    312-726-1092
                                    312-726-1093 (fax)
                                    kkeogh@KeoghLaw.com

                                    Attorneys for Plaintiff
